DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 12/06/2022
Applicant Arguments						-Receipt Date 12/06/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/06/2022. Claims 1-24 are pending. Claims 1, 9, and 17 are amended. 

Response to Arguments
Applicant's arguments filed 12/06/2022 have been fully considered but they are not persuasive.
Applicant submits: 
 “The Office action thus appears to allege that "the instruction" in the Applicant's claims corresponds to the "read micro-operation" (uop or uop per paragraph [0039] of Greenhalgh) of Greenhalgh of the alleged combination. Paragraph [0063] of Greenhalgh of the alleged combination recites "If at step 112 it is determined that a read microoperation has been fetched, then at step 114 it is determined by the processing circuitry whether any annotation has been provided in the micro-operation cache or trace cache 8." (Emphasis added).” (Remarks, page 10)
“Greenhalgh of the alleged combination further discloses the read micro-operation is processed at both step 116 and step 122 as shown in FIG. 4 reproduced above. Paragraph [0065] of Greenhalgh of the alleged combination recites "If the annotation indicates that there is no risk of leakage if the read is executed speculatively (e.g. because the data value loaded by the read operation has been determined to be independent of the calculation of any subsequent address, or because the address of the read is independent of any previously loaded value) then at step 122 the speculation side-channel mitigation measure can be cancelled and the micro-operation is processed without such a mitigation measure." (emphasis added). Also, paragraph [0064] of Greenhalgh of the alleged combination recites "at step 116 the micro-operation is processed while taking the speculation side-channel mitigating measure" (emphasis added).” (Remarks, page 11)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant does not appear to consider the combination of references being used. As explained on pages 5-6 of the Office Action, Greenhalgh is modified to perform its security mitigation measures using the safety check operation instruction taught by Kurmus and the safety check instruction of this combination is mapped to the claimed “instruction”. Thus, Greenhalgh of the combination will elide this safety check instruction at 122 of Fig. 4 of Greenhalgh (since Greenhalgh already discloses that it cancels the mitigation measures at 122) and will perform the safety check instruction at 115 (since Greenhalgh performs the mitigation measures at 116). 
	The Office Action does not conflate the speculation side-channel mitigating measures and the read micro-operation in Greenhalgh as Applicant alleges of page 9 of the Remarks since pages 5-6 of the Office Action are clear in how the references are combined and how each element of the claims are mapped in the combination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. US 2020/0410088 (hereinafter, Greenhalgh) in view of Kurmus et al. US 2019/0121716 (hereinafter, Kurmus).
Regarding claim 1, Greenhalgh teaches:
1. An apparatus comprising: 
a decoder to decode an instruction into a decoded instruction ([0039]: decoder 12 decodes instructions into micro-ops/decoded instructions); 
a speculation manager circuit ([0055]: apparatus 2) to: 
detect a security check field in the instruction ([0012], [0056], and [0063]: the annotation of the instruction is a security check field that is detected at step 114 of Fig. 4),
determine a security check policy, to be enforced for potentially mis-speculated execution, from a plurality of security check policies based on the security check field ([0011]-[0012]: the processing circuitry determines a speculative side-channel mitigation measure of a number of mitigation measures, i.e. a security check policy from a plurality of security check policies, to trigger based on the annotation/security check field; the speculative side-channel mitigation measure are to be enforced for speculative side-channel attacks, i.e. potentially mis-speculated execution), 
perform one or more associated checks of the security check policy to determine whether a read potentially mis-speculated ([0026] and [0064]-[0065]: associated checks of the side-channel mitigation measure/security policy are performed on the annotation bounds at 118 of Fig. 4 to determine whether there is a risk of leakage of the read, i.e. to determine whether the read is potentially mis-speculated), 
schedule for execution when not deemed safe according to the one or more associated checks ([0064]-[0065]: the speculation side-channel mitigation is performed/scheduled for execution when there is a risk of leakage, i.e. when it is not deemed safe according to the associated checks), and 
elide when deemed safe according to the one or more associated checks ([0064]-[0065]: the speculation side-channel mitigation is not performed, i.e. elided, when there is no risk of leakage i.e. when it is deemed safe according to the associated checks); and 
an execution unit to execute the instruction that is scheduled for execution ([0039]: the execute stage 14, i.e. execution unit, executes instructions that are decoded and scheduled for execution).
	Greenhalgh does not explicitly teach that its mitigation measures are instructions that are scheduled/elided. That is, Greenhalgh does not teach:
perform one or more associated checks of the security check policy on the instruction to determine whether the instruction is potentially mis-speculated, 
schedule the instruction for execution when the instruction is not deemed safe according to the one or more associated checks, and 
elide the instruction when the instruction is deemed safe according to the one or more associated checks;
	However, in the analogous art of safety checks, Kurmus teaches:
a safety check operation instruction ([0002], [0032], and [0046]: the safety check operation instruction is used to defend against memory corruption vulnerabilities)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Greenhalgh to perform mitigation measures using safety check operation instructions taught by Kurmus. This combination would teach: 
detect a security check field in the instruction (the security check instruction of Kurmus would have annotations that are detected as taught in Greenhalgh),
perform one or more associated checks of the security check policy on the instruction to determine whether the instruction is potentially mis-speculated (the bounds checks in Greenhalgh would be performed for the security check instruction of Kurmus), 
schedule the instruction for execution when the instruction is not deemed safe according to the one or more associated checks (the security instruction of Kurmus would be scheduled to perform mitigation measures when there is a risk of leakage as taught by Greenhalgh), and 
elide the instruction when the instruction is deemed safe according to the one or more associated checks (the security check instruction of Kurmus would be elided when there is no risk of leakage as taught by Greenhalgh);
	One of ordinary skill in the art would have been motivated to make this modification because providing an instruction to perform functions, such as a security mitigation measure, is a known technique on the known device of a computer processor for performing functions and would yield the predictable result of increasing control over the execution of those functions.

	Regarding claim 3, Greenhalgh in view of Kurmus teaches: 
3. The apparatus of claim 1, wherein the speculation manager circuit is to perform the one or more associated checks of the security check policy on a set of associated memory accesses of the instruction (Greenhalgh [0026]: the bounds check, i.e. associated checks, is performed on a read access associated with the mitigation measures/security instruction).

	Regarding claim 4, Greenhalgh in view of Kurmus teaches:
4. The apparatus of claim 1, wherein the security check policy is a memory safety check policy (Greenhalgh [0056] and [0064]-[0065], Kurmus [0032] and [0072]: the safety check operation instructions are for operations related to memory locations, i.e. a memory safety check policy).

	Regarding claim 5, Greenhalgh in view of Kurmus teaches:
5. The apparatus of claim 1, wherein the security check policy is a type safety check policy (Greenhalgh [0056] and [0064]-[0065], Kurmus [0032], [0072], and [0080]-[0082]: the security check operation instruction may perform a type safety check).

	Regarding claim 6, Greenhalgh in view of Kurmus teaches:
6. The apparatus of claim 1, wherein the one or more associated checks of the security check policy comprise a memory safety check and a type safety check (Greenhalgh [0056] and [0064]-[0065]: the check on the annotation bounds includes checking privilege levels, i.e. a privilege “type” safety check, and checking if the target address of a read is in a range specified by that bounds, i.e. a memory safety check).

	Regarding claim 7, Greenhalgh in view of Kurmus teaches:
7. The apparatus of claim 1, wherein the one or more associated checks are less than a full conformance check for an architectural specification of the apparatus (Greenhalgh [0064]-[0065]: the bounds checks indicate risk of leakage, i.e. are not “full conformance” checks because they do not fully check for leakages).

	Regarding claim 8, Greenhalgh in view of Kurmus teaches:
8. The apparatus of claim 1, wherein the instruction is a security checking instruction associated with a succeeding memory access instruction in program order (Greenhalgh [0011]-[0012], [0064]-[0065], Kurmus [0032], and [0046]: the mitigation measure/security instruction is associated with a succeeding read, in the combination, to perform steps 114-122 in Fig. 4 of Greenhalgh using the instruction).

	Regarding claim 9, Greenhalgh teaches:
9. A method comprising: 
decoding an instruction into a decoded instruction with a decoder of a hardware processor ([0039]: decoder 12 of hardware processor 2 decodes instructions into micro-ops/decoded instructions); 
detecting a security check field in the instruction by the hardware processor ([0012], [0056], and [0063]: the annotation of the instruction is a security check field that is detected at step 114 of Fig. 4); 
determining a security check policy, to be enforced for potentially mis-speculated execution, from a plurality of security check policies based on the security check field by the hardware processor ([0011]-[0012]: the processing circuitry determines a speculative side-channel mitigation measure of a number of mitigation measures, i.e. a security check policy from a plurality of security check policies, to trigger based on the annotation/security check field; the speculative side-channel mitigation measure are to be enforced for speculative side-channel attacks, i.e. potentially mis-speculated execution); 
performing one or more associated checks of the security check policy by the hardware processor to determine whether a read is potentially mis-speculated ([0026] and [0064]-[0065]: associated checks of the side-channel mitigation measure/security policy are performed on the annotation bounds at 118 of Fig. 4 to determine whether there is a risk of leakage of the read, i.e. to determine whether the read is potentially mis-speculated); 
scheduling for execution when not deemed safe by the hardware processor according to the one or more associated checks ([0064]-[0065]: the speculation side-channel mitigation is performed/scheduled for execution when there is a risk of leakage, i.e. when it is not deemed safe according to the associated checks); 
eliding when deemed safe by the hardware processor according to the one or more associated checks ([0064]-[0065]: the speculation side-channel mitigation is not performed, i.e. elided, when there is no risk of leakage i.e. when it is deemed safe according to the associated checks); and 
executing the instruction that is scheduled for execution with an execution unit of the hardware processor ([0039]: the execute stage 14, i.e. execution unit, executes instructions that are decoded and scheduled for execution).
	Greenhalgh does not explicitly teach that its mitigation measures are instructions that are scheduled/elided. That is, Greenhalgh does not teach:
performing one or more associated checks of the security check policy by the hardware processor on the instruction to determine whether the instruction is potentially mis-speculated; 
scheduling the instruction for execution when the instruction is not deemed safe by the hardware processor according to the one or more associated checks; 
eliding the instruction when the instruction is deemed safe by the hardware processor according to the one or more associated checks; 
However, in the analogous art of safety checks, Kurmus teaches:
a safety check operation instruction ([0002], [0032], and [0046]: the safety check operation instruction is used to defend against memory corruption vulnerabilities)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Greenhalgh to perform mitigation measures using safety check operation instructions taught by Kurmus. This combination would teach: 
performing one or more associated checks of the security check policy by the hardware processor on the instruction to determine whether the instruction is potentially mis-speculated (the bounds checks in Greenhalgh would be performed for the security check instruction of Kurmus); 
scheduling the instruction for execution when the instruction is not deemed safe by the hardware processor according to the one or more associated checks (the security instruction of Kurmus would be scheduled to perform mitigation measures when there is a risk of leakage as taught by Greenhalgh); 
eliding the instruction when the instruction is deemed safe by the hardware processor according to the one or more associated checks (the security check instruction of Kurmus would be elided when there is no risk of leakage as taught by Greenhalgh); 
	One of ordinary skill in the art would have been motivated to make this modification because providing an instruction to perform functions, such as a security mitigation measure, is a known technique on the known device of a computer processor for performing functions and would yield the predictable result of increasing control over the execution of those functions.

	Regarding claim 11, Greenhalgh in view of Kurmus teaches:
11. The method of claim 9, wherein the performing comprises performing the one or more associated checks of the security check policy on a set of associated memory accesses of the instruction (Greenhalgh [0026]: the bounds check, i.e. associated checks, is performed on a read access associated with the mitigation measures/security instruction).

	Regarding claim 12, Greenhalgh in view of Kurmus teaches:
12. The method of claim 9, wherein the security check policy is a memory safety check policy (Greenhalgh [0056] and [0064]-[0065], Kurmus [0032] and [0072]: the safety check operation instructions are for operations related to memory locations, i.e. a memory safety check policy).

	Regarding claim 13, Greenhalgh in view of Kurmus teaches:
13. The method of claim 9, wherein the security check policy is a type safety check policy (Greenhalgh [0056] and [0064]-[0065], Kurmus [0032], [0072], and [0080]-[0082]: the security check operation instruction may perform a type safety check).

	Regarding claim 14, Greenhalgh in view of Kurmus teaches:
14. The method of claim 9, wherein the one or more associated checks of the security check policy comprise a memory safety check and a type safety check (Greenhalgh [0056] and [0064]-[0065]: the check on the annotation bounds includes checking privilege levels, i.e. a privilege “type” safety check, and checking if the target address of a read is in a range specified by that bounds, i.e. a memory safety check).

	Regarding claim 15, Greenhalgh in view of Kurmus teaches:
15. The method of claim 9, wherein the one or more associated checks are less than a full conformance check for an architectural specification of the hardware processor ([0064]-[0065]: the bounds checks indicate risk of leakage, i.e. are not “full conformance” checks because they do not fully check for leakages).

	Regarding claim 16, Greenhalgh in view of Kurmus teaches:
16. The method of claim 9, wherein the instruction is a security checking instruction associated with a succeeding memory access instruction in program order (Greenhalgh [0011]-[0012], [0064]-[0065], Kurmus [0032], and [0046]: the mitigation measure/security instruction is associated with a succeeding read, in the combination, to perform steps 114-122 in Fig. 4 of Greenhalgh using the instruction).

	Regarding claim 17, Greenhalgh teaches:
17. A non-transitory machine readable medium that stores code that when executed by a machine causes the machine to perform a method comprising: 
decoding an instruction into a decoded instruction with a decoder of a hardware processor ([0039]: decoder 12 of hardware processor 2 decodes instructions into micro-ops/decoded instructions); 
detecting a security check field in the instruction by the hardware processor ([0012], [0056], and [0063]: the annotation of the instruction is a security check field that is detected at step 114 of Fig. 4); 
determining a security check policy, to be enforced for potentially mis-speculated execution, from a plurality of security check policies based on the security check field by the hardware processor ([0011]-[0012]: the processing circuitry determines a speculative side-channel mitigation measure of a number of mitigation measures, i.e. a security check policy from a plurality of security check policies, to trigger based on the annotation/security check field; the speculative side-channel mitigation measure are to be enforced for speculative side-channel attacks, i.e. potentially mis-speculated execution); 
performing one or more associated checks of the security check policy by the hardware processor to determine whether a read is potentially mis-speculated ([0026] and [0064]-[0065]: associated checks of the side-channel mitigation measure/security policy are performed on the annotation bounds at 118 of Fig. 4 to determine whether there is a risk of leakage of the read, i.e. to determine whether the read is potentially mis-speculated); 
scheduling for execution when not deemed safe by the hardware processor according to the one or more associated checks ([0064]-[0065]: the speculation side-channel mitigation is performed/scheduled for execution when there is a risk of leakage, i.e. when it is not deemed safe according to the associated checks); 
eliding when deemed safe by the hardware processor according to the one or more associated checks ([0064]-[0065]: the speculation side-channel mitigation is not performed, i.e. elided, when there is no risk of leakage i.e. when it is deemed safe according to the associated checks); and 
executing the instruction that is scheduled for execution with an execution unit of the hardware processor ([0039]: the execute stage 14, i.e. execution unit, executes instructions that are decoded and scheduled for execution).
	Greenhalgh does not explicitly teach that its mitigation measures are instructions that are scheduled/elided. That is, Greenhalgh does not teach:
performing one or more associated checks of the security check policy by the hardware processor on the instruction to determine whether the instruction is potentially mis-speculated; 
scheduling the instruction for execution when the instruction is not deemed safe by the hardware processor according to the one or more associated checks; 
eliding the instruction when the instruction is deemed safe by the hardware processor according to the one or more associated checks; 
However, in the analogous art of safety checks, Kurmus teaches:
a safety check operation instruction ([0002], [0032], and [0046]: the safety check operation instruction is used to defend against memory corruption vulnerabilities)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Greenhalgh to perform mitigation measures using safety check operation instructions taught by Kurmus. This combination would teach: 
performing one or more associated checks of the security check policy by the hardware processor on the instruction to determine whether the instruction is potentially mis-speculated (the bounds checks in Greenhalgh would be performed for the security check instruction of Kurmus); 
scheduling the instruction for execution when the instruction is not deemed safe by the hardware processor according to the one or more associated checks (the security instruction of Kurmus would be scheduled to perform mitigation measures when there is a risk of leakage as taught by Greenhalgh); 
eliding the instruction when the instruction is deemed safe by the hardware processor according to the one or more associated checks (the security check instruction of Kurmus would be elided when there is no risk of leakage as taught by Greenhalgh); 
	One of ordinary skill in the art would have been motivated to make this modification because providing an instruction to perform functions, such as a security mitigation measure, is a known technique on the known device of a computer processor for performing functions and would yield the predictable result of increasing control over the execution of those functions.

	Regarding claim 19, Greenhalgh in view of Kurmus teaches:
19. The non-transitory machine readable medium of claim 17, wherein the performing comprises performing the one or more associated checks of the security check policy on a set of associated memory accesses of the instruction (Greenhalgh [0026]: the bounds check, i.e. associated checks, is performed on a read access associated with the mitigation measures/security instruction).

	Regarding claim 20, Greenhalgh in view of Kurmus teaches:
20. The non-transitory machine readable medium of claim 17, wherein the security check policy is a memory safety check policy (Greenhalgh [0056] and [0064]-[0065], Kurmus [0032] and [0072]: the safety check operation instructions are for operations related to memory locations, i.e. a memory safety check policy).

	Regarding claim 21, Greenhalgh in view of Kurmus teaches:
21. The non-transitory machine readable medium of claim 17, wherein the security check policy is a type safety check policy (Greenhalgh [0056] and [0064]-[0065], Kurmus [0032], [0072], and [0080]-[0082]: the security check operation instruction may perform a type safety check).

	Regarding claim 22, Greenhalgh in view of Kurmus teaches:
22. The non-transitory machine readable medium of claim 17, wherein the one or more associated checks of the security check policy comprise a memory safety check and a type safety check (Greenhalgh [0056] and [0064]-[0065]: the check on the annotation bounds includes checking privilege levels, i.e. a privilege “type” safety check, and checking if the target address of a read is in a range specified by that bounds, i.e. a memory safety check).

	Regarding claim 23, Greenhalgh in view of Kurmus teaches:
23. The non-transitory machine readable medium of claim 17, wherein the one or more associated checks are less than a full conformance check for an architectural specification of the hardware processor (Greenhalgh [0064]-[0065]: the bounds checks indicate risk of leakage, i.e. are not “full conformance” checks because they do not fully check for leakages).

	Regarding claim 24, Greenhalgh in view of Kurmus teaches:
24. The non-transitory machine readable medium of claim 17, wherein the instruction is a security checking instruction associated with a succeeding memory access instruction in program order (Greenhalgh [0011]-[0012], [0064]-[0065], Kurmus [0032], and [0046]: the mitigation measure/security instruction is associated with a succeeding read, in the combination, to perform steps 114-122 in Fig. 4 of Greenhalgh using the instruction).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. US 2020/0410088 (hereinafter, Greenhalgh) in view of Kurmus et al. US 2019/0121716 (hereinafter, Kurmus) and Greenhalgh et al. US 2020/0410110 (hereinafter, Greenhalgh 2)
	Regarding claim 2, Greenhalgh in view of Kurmus teaches:
2. The apparatus of claim 1, 
	Greenhalgh in view of Kurmus does not explicitly teach:
wherein the security check field is a compiler provided hint.
	However, Greenhalgh 2 teaches:
wherein the security check field is a compiler provided hint ([0017], [0024], [0055]: a speculative side-channel hint is inserted at compile time and used to annotate the instruction)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Greenhalgh to provide hints to annotate the instructions at compile time as taught by Greenhalgh 2. One of ordinary skill in the art would have been motivated to make this modification because providing information at compile time, as opposed to runtime, is a known technique on the known device of a computer processor for pre-generating information used during execution and would yield the predictable result of speeding up execution. 

	Regarding claim 10, Greenhalgh in view of Kurmus teaches:
10. The method of claim 9, 
Greenhalgh in view of Kurmus does not explicitly teach:
wherein the security check field is a compiler provided hint.
	However, Greenhalgh 2 teaches:
wherein the security check field is a compiler provided hint ([0017], [0024], [0055]: a speculative side-channel hint is inserted at compile time and used to annotate the instruction)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Greenhalgh to provide hints to annotate the instructions at compile time as taught by Greenhalgh 2. One of ordinary skill in the art would have been motivated to make this modification because providing information at compile time, as opposed to runtime, is a known technique on the known device of a computer processor for pre-generating information used during execution and would yield the predictable result of speeding up execution. 

	Regarding claim 18, Greenhalgh in view of Kurmus teaches:
18. The non-transitory machine readable medium of claim 17, 
	Greenhalgh in view of Kurmus does not explicitly teach:
wherein the security check field is a compiler provided hint.
	However, Greenhalgh 2 teaches:
wherein the security check field is a compiler provided hint ([0017], [0024], [0055]: a speculative side-channel hint is inserted at compile time and used to annotate the instruction)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Greenhalgh to provide hints to annotate the instructions at compile time as taught by Greenhalgh 2. One of ordinary skill in the art would have been motivated to make this modification because providing information at compile time, as opposed to runtime, is a known technique on the known device of a computer processor for pre-generating information used during execution and would yield the predictable result of speeding up execution. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182